Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.

Response to Arguments
Applicant's arguments filed 02/10/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks (numbered as pages 2-3) which recites:
“Youngquist fails to teach or suggest, "wherein ... the printing capability is a printing technique executable by a 3D printing device to form a 3D object" and "a creator of a 3D model for the 3D object is unaware of the printing capability."
“Youngquist…does not teach or suggest a key that is on the printing consumable, nor one that provides access to the printing capability. For at least this additional reason, the rejection of claim 12 should be reconsidered and withdrawn.”
“claim 13 expressly recites that the printing consumable includes a processor. This part of Youngquist, while describing a processor chip circuit, does not describe such as being "embedded in the printing consumable." (Claim 13). For at least this additional reason, the rejection of claim 13 should be reconsidered and withdrawn.”


Examiner notes that applicant’s arguments with respect to claim(s) 1, 8, and 11 regarding the amendments have been considered but are moot because the new ground of rejection for the newly amended limitation does not rely on the reference argued.
	Regarding the arguments for claim 12, The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes Youngquist discloses , [0012] emulating an OEM EEPROM on a replaceable consumable for a 3D printer to circumvent an electronic lock-out system includes selectively running an algorithm on a microprocessor to create a random unique serial number different from any other serial number used in the 3D printer;  creating a 64-bit key with the microprocessor, 32 bits of the key being from the serial number, [0056] with a 64-bit key and uses verification with several 16-bit cyclic redundancy checks (CRC) of both clear and encrypted versions of the data bytes. This process may be intentionally convoluted by the OEM to make decoding difficult, where the unique serial ID is mapped to the data element, showing the key is from the data element which is on a replaceable consumable which would read on the claimed language.
	Regarding the arguments for claim 13, The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes Youngquist discloses , [0011] replaceable consumable for a 3D printer to circumvent an electronic 
	Regarding the arguments for claim 2, the examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes [0033] of Youngquist describe modes of a microprocessor, one of which is referred to as "Normal (or Emulation) mode", and an additional mode referred to as “refill mode”. Therefore the printing consumable being used would be normal mode and not used would be refill mode, based on whether it is printing or not. Applicant argues “determine a print capability used to print the 3D object” however this is not in the claimed language as the claim states “a determination as to whether the printing capability is used”. Examiner notes that determining a print capability vs. determination if a print capability was used is very different, and due to BRI the examiner is able to interpret the claim langue using the prior art.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Youngquist (US20160350526), further in view of Schmidt et al. (US20150154321A1, herein Schmidt). 

Regarding claim 1, Youngquist teaches A method of protecting a printing capability via consumables comprising: noting an association between a printing consumable and the printing capability, the association protecting the printing capability based on availability of an associated printing consumable ([0034] In Refill mode, microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit, [0052] Refill Mode ; 
determining whether a printing consumable installed in the 3D printing device is associated with the specific printing capability so as to allow for the execution of the printing capability in forming a 3D object; and in response to a determination that the printing consumable installed in the 3D printing device is associated with the printing capability to allow for the execution of the printing capability, printing the 3D object using the printing capability and consuming of the printing consumable ([0011] such that the 3D primer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0024] a non-OEM spool unit 600 which is configured to hold filament material for use in a 3D printer is shown, [0051] non-OEM spool unit 600. In this manner, a user can simply refill or replace spool 610 and push the “reset' button to re-initialize the non-OEM spool unit for further use, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor . (i.e. when the printer accepts the serial and is confirmed to have installed the consumable, it can then switch to normal/emulation mode to carry out a printing operation, the printing capability is printing).
Youngquist does not teach receiving a 3D model that requests use of a specific printing capability at a 3D printing device, wherein the printing capability is a printing technique used by the 3D printing device to form a 3D object … of the 3D model… as specified by the 3D model
Schmidt teaches receiving a 3D model that requests use of a specific printing capability at a 3D printing device wherein the printing capability is a printing technique used by the 3D printing device to form a 3D object … of the 3D model…forming a 3D object as specified by the 3D model ([0035] receiving the 3D model 205, [0039] 3D model 205 annotated with areas of critical stress, [0052] FIG. 5 is a conceptual illustration of the three-dimensional (3D) model 205 of FIG. 2 overlaid with weakness-related information and an optimized 3D printing up direction, [0054] the designer may invoke a sculpting brush to increase the amount of material in regions of max weakness (depicted in red). As the designer reinforces the 3D model 205, [0032] 3D printer 240 to guide the user throughout the process of developing a strength-optimized 3D object 255. ). (i.e. printing technique is the thickness of the sculpting brush, the 3D model requests where to print);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of a 3D printer with Schmidt’s teaching of the ability to print based on the 3D model. The combined teaching provides an expected result of a 3D printing with the ability to print based on the 3D model. Therefore, one of ordinary skill in the art would be motivated in order to have an improved printing by using a model.

Regarding claim 2, the combination of Youngquist and Schmidt teach The method of claim 1, comprising regulating provisioning of the printing consumable based on a determination as to whether the printing capability is used to print the 3D object (Youngquist, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation)(i.e. printing capability as carrying out printing operation). 

Regarding claim 3, the combination of Youngquist and Schmidt teach The method of claim 2, comprising: in response to a determination that the printing capability is used to print the 3D object, providing the corresponding printing consumable to an operator of the 3D printing device, and in response to a determination that the printing capability is not used to print the 3D object, restricting access to the printing consumable (Youngquist, [0034] The other mode, Refill mode, is used by the machine operator to refill the machine once a filament spool has been exhausted. This mode may be triggered by the operator with the push of a button to close refill switch 160 (FIG. 1). In Refill mode, microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit. The 3D printer is not involved in this process but sees a “new” cartridge when microprocessor 120 is re-used, [0056] A single erroneous bit will cause the unlock process to fail. The key includes 32 bits from the unique serial number). (i.e. printing capability as carrying out printing operation).

Regarding claim 4, the combination of Youngquist and Schmidt teach The method of claim 1, wherein assigning the association between the printing consumable and the printing capability comprises: identifying the protectable printing capability for manufacturing of the 3D object; identifying the printing consumable associated with the protectable printing capability; and storing data relating to the association between the printing consumable and the protectable printing capability (Youngquist, [0010] processor chip circuit includes a microprocessor having Stored thereon an algorithm to selectively create a unique serial number that passes the integrity tests of the 3D printer, [0011] microprocessor using a stored program to execute an algorithm that selectively creates a unique serial number different from any other serial number previously used in the 3D printer… 3D printer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity).

Regarding claim 5, the combination of Youngquist and Schmidt teach The method of claim 1, comprising electronically sending permission to use the printing capability to the 3D printing device (Youngquist, [0066] Microprocessor 120 could also be programmed to permit only a certain number of refills, (e.g., 10, 25, 50, 100, etc.) after which the microprocessor could not be further reused, [0011] 3D printer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity).

Regarding claim 6, the combination of Youngquist and Schmidt teach The method of claim 1, 
Schmidt further teaches comprising electronically sending a model defining the 3D object to the 3D printing device, the model including instructions to use the printing capability (Schmidt, [0033] the 3D printer 240 extrudes plastic, and the 3D printer 240 may be configured to print plastic replacement parts for tools based on blueprints expressed as 3D models 205, Fig. 2 205 235). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of determining printing capability with Schmidt’s teaching of electronically sending a model defining the 3D object to the 3D printing device. The combined teaching provides an expected result sending a model defining the 3D object to the 3D 

Regarding claim 7, the combination of Youngquist and Schmidt teach The method of claim 1, comprising: determining whether the printing consumable authorizes the use of the printing capability used to manufacture the 3D object; in response to a determination that the printing consumable authorizes the use of the printing capability, allowing printing of the 3D object using the printing consumable (Youngquist, [0011] such that the 3D primer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation); 
in response to a determination that the printing consumable does not authorize the use of the printing capability, restricting printing of the 3D object using the printing capability (Youngquist, [0034] The other mode, Refill mode, is used by the machine operator to refill the machine once a filament spool has been exhausted. This mode may be triggered by the operator with the push of a button to close refill switch 160 (FIG. 1). In Refill mode, microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit. The 3D printer is not involved in this process but sees a “new” cartridge when microprocessor 120 is re-used, [0056] A single erroneous bit will cause the unlock process to fail. The key includes 32 bits from the unique serial number).

Regarding claim 16, the combination of Youngquist and Schmidt teach the method of claim 1, 
Schmidt further teaches wherein the printing capability comprises data representing the 3D model (Schmidt, [0039] 3D model 205 annotated with areas of critical stress, [0052] FIG. 5 is a conceptual illustration of the three-dimensional (3D) model 205 of FIG. 2 overlaid with weakness-related information and an optimized 3D printing up direction, [0054] the designer may invoke a sculpting brush to increase the amount of material in regions of max weakness (depicted in red). As the designer reinforces the 3D model 205, [0032] 3D printer 240 to guide the user throughout the process of developing a strength-optimized 3D object 255. ). (i.e. printing capability is ability to print, the 3D model prescribes where to print);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of a 3D printer with Schmidt’s teaching of the ability to print based on the 3D model. The combined teaching provides an expected result of a 3D printing with the ability to print based on the 3D model. Therefore, one of ordinary skill in the art would be motivated in order to have an improved printing by using a model.

Regarding claim 17, the combination of Youngquist and Schmidt teach the method of claim 1, wherein the printing capability comprises: a relationship between the printing capability and the printing consumable (Youngquist, [0034] The other mode, Refill mode, is used by the machine operator to refill the machine once a filament spool has been exhausted. This mode may be triggered by the operator with the push of a button to close refill switch 160 (FIG. 1). In Refill mode, microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit); 
an association between the printing capability and data identifying the 3D model; a relationship between the printing consumable and the 3D model; and a relationship between the printing capability and the 3D model (Schmidt, [0039] 3D model 205 annotated with areas of critical stress, [0052] FIG. 5 is a conceptual illustration of the three-dimensional (3D) model 205 of FIG. 2 overlaid with weakness-related information and an optimized 3D printing up direction, [0054] the designer may invoke a sculpting brush to increase the amount of material in regions of max weakness (depicted in red). As the designer reinforces the 3D model 205, [0032] 3D printer 240 to guide the user throughout the process of developing a strength-optimized 3D object 255. ). (i.e. printing capability is ability to print, the 3D model prescribes where to print);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of a 3D printer with Schmidt’s teaching of the ability to print based on the 3D model. The combined teaching provides an expected result of a 3D printing with the ability to print based on the 3D model. Therefore, one of ordinary skill in the art would be motivated in order to have an improved printing by using a model.
Regarding claim 18, the combination of Youngquist and Schmidt teach the method of claim 1, wherein the printing capability comprises instructions regarding execution of the printing capability, (Youngquist, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation). (i.e. printing capability is the ability to print which is when switched to normal mode to carry out printing operation).


Claim(s) 11-15,  and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Youngquist (US20160350526), in view of Schmidt et al. (US20150154321A1, herein Schmidt), in further view of .

Regarding claim 11, Youngquist teaches A system for protecting a printing capability, comprising: a printing consumable (printing consumable as filament cartridge or spool unit); and a data element (data element as unique serial number) associated with the printing consumable, the data element: defining an assigned association between the printing consumable and a printing capability ([0034] In Refill mode, microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit, [0052] Refill Mode does not involve the 3D printer, in Refill Mode, microprocessor 120 is powered outside of the 3D printer from an on-board battery 170 (e.g., a lithium battery), as can be seen in FIG. 1. Microprocessor 120 distinguishes battery power from 3D printer power in order to initiate the Refill Mode (i.e. protection is performed in Refill mode protection is comparing the unique serial number so that they match and is based on the availability of the printing consumable by filling it up and updating the amount of material left on the spool), wherein the printing capability is executable by a 3D printing device to form a 3D object; and authorizing use of the printing capability and the printing consumable ([0011] microprocessor using a stored program to execute an algorithm that selectively creates a unique serial number different from any other serial number previously used in the 3D printer… 3D printer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation). (i.e. normal mode is the mode used for 3D printing so when not in normal 
Youngquist does not teach a printing technique, and a creator of a 3D model object is unaware of the printing capability
Schmidt teaches the printing capability is a printing technique ([0035] receiving the 3D model 205, [0039] 3D model 205 annotated with areas of critical stress, [0052] FIG. 5 is a conceptual illustration of the three-dimensional (3D) model 205 of FIG. 2 overlaid with weakness-related information and an optimized 3D printing up direction, [0054] the designer may invoke a sculpting brush to increase the amount of material in regions of max weakness (depicted in red). As the designer reinforces the 3D model 205, [0032] 3D printer 240 to guide the user throughout the process of developing a strength-optimized 3D object 255). (i.e. printing technique is thickness of sculpting brush, the 3D model prescribes where to print) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of determining printing capability with Schmidt’s teaching of electronically sending a model defining the 3D object to the 3D printing device. The combined teaching provides an expected result sending a model defining the 3D object to the 3D printing device considering the printing capability. Therefore, one of ordinary skill in the art would be motivated in order to “automatically and efficiently mitigate undesirable weaknesses imbued into the 3D object by the manufacturing process” as shown by Schmidt [0010]. (i.e. printing consumable can be a cartridge or printing material).
The combination of Youngquist and Schmidt do not teach a creator of the 3D model is unaware of the printing capability
 a creator of the 3D model is unaware of the printing capability (page 7 lines 2-6 3D printer operator can receive many 3D files from one or more customers or other entities to be printed. 3. Using 3D file handling and 3D printing optimization software on a computing device with a user interface and a display or on a 3D printer with a user interface and a display (such software can also be a virtual software accessible remotely on a server) 3D printer operator may need to correct, alter, manipulate or optimize the 3D file or files as necessary for printing correctly on a 3D printer. This step may include automatically or manually adding, modifying, or removing 3D printing supports and bridges, for example, in the 3D file for optimal printing results and use of materials, editing other parameters such as look, scale, precision, strength, finish, and so on). (i.e. since the operator is making modifications after receiving the 3D file from the creator, this means the creator is unaware).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s and Schmidt’s  teaching of sending a model defining the 3D object to the 3D printing device considering the printing capability with Ibsjornssund’s teaching of the creator being unaware of the specific printing capability. The combined teaching provides an expected result of a creator sending a model defining the 3D object to the 3D printing device, where the creator is unaware of the specific printing capability. Therefore, one of ordinary skill in the art would be motivated because it is essential for the operator controlling the 3D printing device to be able to modify the printing capability in order to optimize the object being printing. 

Regarding claim 12, the combination of Youngquist, Schmidt, and Ibsjornssund teach The system of claim 11, wherein the data element comprises a decryption key embedded within the printing consumable, the decryption key decrypting data providing access to the printing capability (Youngquist, [0012] emulating an OEM EEPROM on a replaceable consumable for a 3D printer to circumvent an electronic lock-out system includes selectively running an algorithm on a microprocessor  creating a 64-bit key with the microprocessor, 32 bits of the key being from the serial number, [0056] with a 64-bit key and uses verification with several 16-bit cyclic redundancy checks (CRC) of both clear and encrypted versions of the data bytes. This process may be intentionally convoluted by the OEM to make decoding difficult).

Regarding claim 13, Youngquist, Schmidt, and Ibsjornssund teach The system of claim 11, wherein the data element comprises a computing device embedded in the printing consumable, the computing device comprising a processor and a data storage device, the processor executing the printing capability based on data stored in the data storage device (Youngquist, [0011] replaceable consumable for a 3D printer to circumvent an electronic lock-out system includes a microprocessor using a stored program to execute an algorithm that selectively creates a unique serial number different from any other serial number previously used in the 3D printer, [0010] One aspect of the disclosed technology relates to a processor chip circuit that emulates an original equipment manufacturer (OEM) EEPROM on a replaceable consumable, [0006] The canister and printer also employ an electronic lock-out system to prevent use of a competitor's cartridge. The canister has a printed circuit board (PCB), [0028] Turning now to FIG. 1, a processor chip circuit 100 which is contained on PCB).

Regarding claim 14, Youngquist, Schmidt, and Ibsjornssund teach The system of claim 11, wherein the data element comprises an identifier marked on the printing consumable, the identifier being verifiable by a 3D printing device, (Youngquist, [0060] The refill process begins by creating a new random unique serial number (48 bits long) in step 206. Any suitable conventional random number generator algorithm may be used to generate the serial number, [0077] Accordingly, aspects of the present disclosure may take the form of an entirely hardware embodiment, an entirely software 
Schmidt further teaches wherein the identifier enables the printing capability programmed in firmware of a 3D printing device (Schmidt, 3D printing device as 3D printing system 200, Fig.2, [0077] Accordingly, aspects of the present disclosure may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident Software, micro-code, etc.) or an embodiment combining Software and hardware aspects that may all generally be referred to herein as a “circuit.” “module' or “system.”, [0079] It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions, Fig. 2 block 240 3D printer). (i.e. software that operates the 3D printing system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of identifier markings on the printing consumable, and the identifier being verifiable by a 3D printing device with Schmidt’s teaching of firmware on the 3D printing device. The combined teaching provides an expected result of identifiers enabling printing capabilities which are programmed in firmware of a 3D printing device. Therefore, one of ordinary skill in the art would be motivated in order to “automatically and efficiently mitigate undesirable weaknesses imbued into the 3D object by the manufacturing process” as shown by Schmidt [0010].
Regarding claim 15 Youngquist, Schmidt, and Ibsjornssund teach The system of claim 11, 
Schmidt further teaches wherein the printing capability comprises a number of 3D printing techniques executable by a 3D printing device. (Schmidt, [0033] The 3D printer 240 may be configured to build-up any type of 3D object in any technically feasible fashion. For instance, in some embodiments, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of a 3D printer with Schmidt’s teaching of multiple 3D printing techniques. The combined teaching provides an expected result of a 3D printing device with multiple different printing techniques. Therefore, one of ordinary skill in the art would be motivated in order to “automatically and efficiently mitigate undesirable weaknesses imbued into the 3D object by the manufacturing process” as shown by Schmidt [0010].

Regarding claim 20, Youngquist, Schmidt, and Ibsjornssund teach The system of claim 11, wherein the printing consumable sends the printing capability to the 3D printing device as part of the data element (Youngquist, [0011] microprocessor… encrypt a plain text data record stored on the microprocessor, the plain text data record including a material quantity data held indicating that the material quantity is full; and communicate the serial number and encrypted text data record to the 3D printer such that the 3D printer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0063] the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation). (i.e. print capability is the ability to print, once the source data indicated full material the printing operation continues).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Youngquist (US20160350526), in view of Schmidt et al. (US20150154321A1, herein Schmidt), in further view of Isbjornssund . 

Regarding claim 19, Youngquist, Schmidt, and Ibsjornssund teach The system of claim 11, further comprising a… communication device to transmit the printing capability to a 3D printing device ([0011] microprocessor… encrypt a plain text data record stored on the microprocessor, the plain text data record including a material quantity data held indicating that the material quantity is full; and communicate the serial number and encrypted text data record to the 3D printer such that the 3D printer accepts the serial number).
Youngquist does not teach a near-field communication device 
Straub teaches a near-field communication device ([0054] near field communication (NFC), etc.) connection to communicate or control one or more peripheral devices (e.g., a printer, card reader, etc.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of a communication device transmitting the printing capability to a 3D printing device with Straub’s teaching of a near-field communication device. The combined teaching provides an expected result a near-field communication device to transmit the printing capability to a 3D printing device. Therefore, one of ordinary skill in the art would be motivated in order to transmit information between devices quickly and easily. 


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Youngquist (US20160350526), in view of Schmidt et al. (US20150154321A1, herein Schmidt), in further view of Isbjornssund (WO2015022572A2, herein isbjornssund, note a machine translation is being used for mapping), in further view of Burris et al. (US20140265049A1, herein Burris).

Regarding claim 8, Youngquist teaches A computer program product for protecting a printing capability, the computer program product comprising consumable ([0034] In Refill mode, microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit, [0052] Refill Mode does not involve the 3D printer, in Refill Mode, microprocessor 120 is powered outside of the 3D printer from an on-board battery 170 (e.g., a lithium battery), as can be seen in FIG. 1. Microprocessor 120 distinguishes battery power from 3D printer power in order to initiate the Refill Mode).
a computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: …identify the presence of a printing consumable in the 3D printing device, a data element associated with the printing consumable, the data element defining an assigned association between the printing consumable and a printing capability; ([0010] processor chip circuit includes a microprocessor having Stored thereon an algorithm to selectively create a unique serial number that passes the integrity tests of the 3D printer, [0011] microprocessor using a stored program to execute an algorithm that selectively creates a unique serial number different from any other serial number previously used in the 3D printer… 3D printer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation). (i.e. normal mode is the mode used for 3D printing so when not in normal mode (refill mode) printing cannot be performed, protection is performed in Refill mode protection is comparing the unique serial number so that they with the processor, determine whether the printing consumable installed in the 3D printing device is associated with the specific printing capability so as to allow for the execution of the printing capability in forming the 3D object …([0011] such that the 3D printer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0024] a non-OEM spool unit 600 which is configured to hold filament material for use in a 3D printer is shown, [0051] non-OEM spool unit 600. In this manner, a user can simply refill or replace spool 610 and push the “reset' button to re-initialize the non-OEM spool unit for further use, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation). (i.e. when the printer accepts the serial and is confirmed to have installed the consumable, it can then switch to normal/emulation mode to carry out a printing operation, the printing capability is printing).
Youngquist does not teach receive a 3D model that prescribes use of a specific printing capability at a 3D printing device, wherein; the printing capability is a printing technique used by the 3D printing device to form a 3D object; and a creator of the 3D model is unaware of the specific printing capability …print the 3D object based on the 3D model defining the 3D object and the printing capability, and consuming the printing consumable… of the 3D model... as specified by the 3D model, ; capture, with a camera, an image of.. the data element… transmit the image to a processor;
Schmidt teaches receive a 3D model that requests use of a specific printing capability at a 3D printing device, wherein; the printing capability is a printing technique used by the 3D printing device to form a 3D object;… of the 3D model ([0035] receiving the 3D model 205, [0039] 3D model 205  print a 3D object based on a model defining the 3D object and the printing capability, and consuming the printing consumable. ([0031] the 3D printer 240 extrudes plastic, and the 3D printer 240 may be configured to print plastic replacement parts for tools based on blueprints expressed as 3D models 205). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s teaching of determining printing capability with Schmidt’s teaching of electronically sending a model defining the 3D object to the 3D printing device. The combined teaching provides an expected result sending a model defining the 3D object to the 3D printing device considering the printing capability. Therefore, one of ordinary skill in the art would be motivated in order to “automatically and efficiently mitigate undesirable weaknesses imbued into the 3D object by the manufacturing process” as shown by Schmidt [0010]. (i.e. printing consumable can be a cartridge or printing material).
The combination of Youngquist and Schmidt do not teach capture, with a camera, an image of.. the data element… transmit the image to a processor; and a creator of the 3D model is unaware of the specific printing capability
Isbjornssund teaches and a creator of the 3D model is unaware of the specific printing capability (page 7 lines 2-6 3D printer operator can receive many 3D files from one or more customers or other entities to be printed. 3. Using 3D file handling and 3D printing optimization software on a computing device with a user interface and a display or on a 3D printer with a user interface and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Youngquist’s and Schmidt’s  teaching of sending a model defining the 3D object to the 3D printing device considering the printing capability with Ibsjornssund’s teaching of the creator being unaware of the specific printing capability. The combined teaching provides an expected result of a creator sending a model defining the 3D object to the 3D printing device, where the creator is unaware of the specific printing capability. Therefore, one of ordinary skill in the art would be motivated because it is essential for the operator controlling the 3D printing device to be able to modify the printing capability in order to optimize the object being printing. 
	The combination of Youngquist, Schmidt, and Ibsjornssund do not teach capture, with a camera, an image of.. the data element… transmit the image to a processor
Burris teaches capture, with a camera, an image of.. the data element… transmit the image to a processor ([0035] the reader includes a barcode scanner, a quick-response (QR) code reader, or an optical sensor and processor 160 executing machine vision to read a barcode, a QR code, or other identification information applied or printed onto the cartridge 200. As described below, the additive manufacturing apparatus 100 can then pass this identification information to a remote server--such as over a computer network--to retrieve relevant information specific to material contained in the corresponding cartridge).


Regarding claim 9, the combination of Youngquist,  Schmidt, Ibsjornssund, and Burris teach The computer program product of claim 8, comprising the computer usable program code to, when executed by the processor: determine whether the printing consumable authorizes the use of the printing capability; in response to a determination that the printing consumable authorizes the use of the printing capability, print the 3D object consuming the printing consumable ( Youngquist [0011] such that the 3D primer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or Emulation) mode, [0063], the source data now indicates a new full material quantity. As such, the microprocessor can now switch to Normal (Emulation) Mode 216 to carry out a printing operation); 
in response to a determination that the printing consumable does not authorize the use of the printing capability, restrict printing of the 3D object using the printing consumable (Youngquist [0034] The other mode, Refill mode, is used by the machine operator to refill the machine once a filament spool has been exhausted. This mode may be triggered by the operator with the push of a button to .

Regarding claim 10, the combination of Youngquist,  Schmidt, Ibsjornssund, and Burris teach The computer program product of claim 8, comprising the computer usable program code to, when executed by the processor: assign an association between a printing consumable and a printing capability, the association protecting the printing capability based on availability of the printing consumable (Youngquist [0033] microprocessor 120 creates a new encrypted data set with a new unique serial number to imitate a fresh, full filament cartridge or spool unit); 
determining whether the printing consumable is installed in a 3D printing device to allow for the execution of the printing capability in forming a 3D object ; and in response to a determination that the printing consumable is installed in the 3D printing device to allow for the execution of the printing capability, printing the 3D object using the printing capability and consuming the printing consumable (Youngquist [0011] such that the 3D primer accepts the serial number and encrypted text data record as confirmation of an installed new authorized OEM replaceable consumable having a full material quantity, [0024] a non-OEM spool unit 600 which is configured to hold filament material for use in a 3D printer is shown, [0051] non-OEM spool unit 600. In this manner, a user can simply refill or replace spool 610 and push the “reset' button to re-initialize the non-OEM spool unit for further use, [0033] The 3D printer uses this mode during normal operation to perform tasks such as writing to the memory to update the amount of material left on the spool. This mode is referred to as Normal (or .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YTF/

/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183